Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 11 and 20, the closest prior art Cao et al. (US Pub 2015/0138063 A1) teaches characterizes movement across the entire image frame, the motion of a prop may be characterized in addition to the motion of the human subject.
Criminisi et al. (US Pub 2011/0293180 A1) teaches the comparison between the received depth image and the previously received depth image detects any changes between the depth images, all image elements having a geodesic distance greater than a predefined threshold are removed from the image, and a machine learning classifier is used to classify the image elements in the segmented image, and enable separation of the user from the object.
For claim 1 and 11, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
provide the images as input to a machine learning (ML) algorithm, the ML algorithm being trained to classify image objects as dynamic or static; identify that the ML algorithm classified a substantially stationary object embodied in the at least two 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/YU CHEN/Primary Examiner, Art Unit 2613